676 P.2d 877 (1984)
296 Or. 458
STATE of Oregon, Respondent on review,
v.
Gilbert Clarence BROWN, Petitioner on review.
CR 82-6-70; CR 82-6-81, CA A27072; S30003.
Supreme Court of Oregon, In Bank.
Argued and Submitted January 26, 1984.
Decided February 15, 1984.
Marilyn C. McManus, Deputy Public Defender, Salem, argued the cause for petitioner on review. On the petition and brief were Gary D. Babcock, Public Defender, and Stephen J. Williams, Deputy Public Defender, Salem.
Thomas H. Denney, Asst. Atty. Gen., Salem, argued the cause for respondent on review. On the brief were Dave Frohnmayer, Atty. Gen., James E. Mountain, Jr., Sol. Gen., and Sally Leisure, Sp. Asst. Atty. Gen., Salem.
JONES, Justice.
The defendant in this case was convicted of two counts of sodomy in the first degree. He was sentenced to two 20-year terms of imprisonment with a five-year minimum term of imprisonment on each count to run consecutively with each other and consecutively with the sentences imposed in the companion case, State v. Brown, 64 Or. App. 427, 668 P.2d 490 (1984) (decided this date). The net effect of the sentences arising from both cases is that the defendant was sentenced for a total of 60 years' imprisonment with 15 years minimum imposed under ORS 144.110(1). He challenges the minimum terms imposed.
We restricted review in this case and the companion case, State v. Brown, supra, to the issue of whether the minimum sentences imposed under ORS 144.110(1) violated the proportionality requirement of the general purpose of our criminal code, ORS 161.025; Article I, Section 16, of the Oregon Constitution; or the Eighth Amendment to the United States Constitution. They do not. See, State v. Turner, 296 Or. 451, 676 P.2d 873 (1984).
We affirm the Court of Appeals.